Citation Nr: 1512575	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  11-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as a result of exposure to herbicides.
 
2. Entitlement to an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability.

(The issue of entitlement to special monthly compensation for loss of use of the right foot is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 1991 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In August 1991, the RO granted service connection for bilateral carpal tunnel syndrome and assigned an initial 10 percent disability rating for the left wrist, effective September 10, 1990.  The Veteran submitted a timely notice of disagreement (NOD) to the rating decision in September 1991 and the RO subsequently issued a November 1991 statement of the case (SOC).  He filed a substantive appeal (a written statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1992.  In connection with his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in May 1992 and a copy of that hearing transcript has been associated with the record. 

Although the Veteran had appealed the ratings assigned for both wrists, he testified at the May 1992 hearing that any rating increase granted for either wrist would fully satisfy his appeal as to that wrist only.  Subsequently, an April 1996 DRO decision granting an increased, 30 percent rating, for right carpal tunnel syndrome was issued. Since this grant constituted a full grant of the benefits sought on appeal, the claim as to the rating for right wrist carpal tunnel is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the issue of the Veteran's entitlement to a higher initial rating for left wrist carpal tunnel remained in appellate status.  

In May 2013, the Board remanded this issue so that the Veteran could be afforded his requested hearing.  The Veteran testified regarding the issue of an increased initial rating for carpal tunnel of the left wrist at a travel Board hearing dated June 2013 and a videoconference hearing dated October 2014.  The transcripts have been associated with the file.  

Regarding the issue of entitlement to  service connection for diabetes mellitus, in November 2010, the RO denied the Veteran's claim.  The Veteran submitted a timely, January 2011, NOD to the rating decision and the RO subsequently issued a March 2011 SOC.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  The RO issued a supplemental SOC in October 2012.  

The Veteran has testified at three hearings regarding the issue of entitlement of service connection for diabetes mellitus.  First, the Veteran testified at a hearing in November 2012.  Then, after the issue was remanded by the Board in May 2013, the Veteran also testified at a travel Board hearing in June 2013 and a videoconference hearing in October 2014.  The transcripts have been associated with the file.

Finally, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability was denied in an October 2012 rating decision.  The Veteran filed a NOD in November 2012 and the RO issued a SOC in December 2012.  The Veteran perfected his appeal with a VA Form 9 in April 2013.  The Veteran testified regarding this issue at a travel Board hearing in June 2013 and a videoconference hearing in October 2014.

The Board notes that the Veteran testified before different Veterans Law Judges regarding the issue of entitlement to special monthly compensation (SMC) for loss of use of the right foot.  That issue has been adjudicated in a separate decision under the signature of the judges who conducted the hearings relevant to that issue.  See 38 C.F.R. § 20.707 (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to service connection for diabetes mellitus type II, an increased initial rating for carpal tunnel of the left wrist, and entitlement to compensation under 38 U.S.C. § 1151 for a right foot disability.

First, the Veteran is seeking service connection for diabetes mellitus and that he is entitled to presumptive service connection on the basis that he served in the Republic of Vietnam.  Specifically, the Veteran contends that, during his time at Clark Air Force Base in the Philippines, he served in Vietnam on temporary duty assignments.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Veteran has repeatedly testified that he was assigned on a C-130 aircraft and that he ferried supplies to Vietnam to support the war while he was stationed at Clark Air Force Base.  He has further stated that the temporary duty assignment records were not part of his permanent records, but instead maintained by the bases that issued the assignments and that Clark Air Force Base was destroyed and no longer exists.  The Veteran attempted to recover his records from the Air Force Headquarters in Randolph, Texas, but he was unsuccessful.  (See October 2014 hearing transcript.)  The claims file include documentation of the Veteran's unsuccessful attempts to recover his records from this period from the National Personnel Records Center and from the Department of the Air Force.  

The Board notes that, since the May 2013 Board remand, the RO/AMC obtained and associated with the claims file the Veteran's service personnel records from his period of service beginning in February 1968.  The records make clear that the Veteran served at Clark Air Force Base from 1968 to 1970.    

Unfortunately, the record does not corroborate that the Veteran served in Vietnam, to include on temporary duty assignment, while he was stationed in the Philippines.  Therefore, on remand, the RO should attempt to verify the Veteran's alleged herbicide exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility by obtaining records related to the Veteran's temporary duty assignment, to include any earnings statements from the period of time from February 1968 through 1970.  Additionally, if such records are unavailable, the RO/AMC should attempt to verify that temporary duty assignment records were, as the Veteran contends, maintained by the base that made the assignment.  

With regard to the issue of an increased initial rating for the left wrist carpal tunnel syndrome, the Board notes that the Veteran has not been provided an examination for this disability during the course of this appeal; the last examination was approximately 20 years ago.  Furthermore, the Veteran has consistently contended that his left wrist carpal tunnel syndrome has worsened since the initial grant of service connection.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there are not sufficient ongoing health treatment records from which the Board can glean the current severity of the Veteran's left wrist carpal tunnel syndrome.    

Because there may have been significant changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating for left wrist carpal tunnel syndrome.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Next, with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board notes that at the June 2011 Board hearing that it was his contention that he has sustained additional disability as a result of medical treatment performed by the VA.  Specifically, the Veteran detailed how, on March 18, 2005, a podiatry resident cut his right foot while shaving down his calluses.  According to him, the resident hit a nerve resulting in constant radiating pain in the foot that has rendered his right foot "useless."  At his October 2014 hearing, he stated that since the procedure, the "nerve has been inflamed and sends out constant pain signals" which impacts his ability to put weight on the right foot and walk.  The Veteran stated that the only treatments that have been offered include a complete nerve block or amputation, neither of which the Veteran wants to pursue.  He went on to describe the sensation as debilitating.

The applicable version of 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without informed consent. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board finds that an examination is required to obtain an adequate medical opinion on this matter.  As such, the Veteran should be schedule for a VA examination to determine whether it is at least as likely as not that the Veteran has an additional disability following the podiatry procedure performed on March 18, 2005.

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his carpal tunnel syndrome of the left wrist, diabetes mellitus, and right foot disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  The RO/AMC should contact the JSRRC and any other relevant facility to request detailed information regarding the Veteran's service at Clark Air Force Base in the Philippines from February 1968 through 1970.  In particular, the RO/AMC should attempt to obtain records regarding the Veteran's temporary duty assignments and his earning statements from that period of time.  The RO/AMC should also attempt to verify the Veteran's contention that the base which made temporary duty assignments (in this case, Clark Air Force Base) would have maintained all records regarding those assignments.  

If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility. All requests and responses received should be associated with the claims file.

3.  Then, schedule the Veteran for an examination with an examiner with appropriate expertise to evaluate the severity of his carpal tunnel syndrome.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

Please describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail. If any tests or studies are deemed indicated, arrange for such to be completed. 

The examiner should be asked whether the paralysis of the Veteran's left had is complete.  If the paralysis is incomplete, the examiner should state whether the incomplete paralysis is severe, moderate, or mild.  The examiner is also asked to address the Veteran's complaints of shoulder and neck pain that he relates to his left wrist carpal tunnel syndrome.

4.   With respect to the 1151 claim, schedule the Veteran for a VA examination by an appropriate examiner.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

After a complete examination and review of the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has an additional disability following the March 18, 2005 podiatry procedure.  In addressing this question, the VA examiner should specifically note: 

Whether there is any additional disability that is at least as likely as not (i.e., 50 percent or greater probability) a consequence of the March 18, 2005 podiatry procedure.  Any additional disability must be specifically identified.

If an additional disability is identified, the examiner should also provide an opinion as to whether it is at least as likely as not that: 

(i) The proximate cause of any such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the March 18, 2005 podiatry procedure. 

(ii) Such additional disability was not a reasonably foreseeable consequence of the March 18, 2005 podiatry procedure. 

In offering each opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The examiner should also address whether the Veteran's disability results in loss of use.  An explanation for any opinion offered should be provided.

5.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	KELLI A. KORDICH	A. JAEGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




